Citation Nr: 1720428	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  94-45 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for chronic fatigue syndrome (CFS), prior to November 29, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran had active service from July 1972 to May 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 1994 rating decision (issued in March 1994), wherein the RO, inter alia, granted service connection and assigned an initial, 30 percent rating for CFS, effective July 5, 1990. In May 1994, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned, and the RO issued a statement of the case (SOC) in March 1995. The Veteran filed a substantive appeal in April 1995.  In a December 1995 rating decision, the RO assigned an initial 60 percent rating for CFS, effective July 5, 1990. 

As the appeal involves disagreement with the initial rating assigned following the grant of service connection for CFS, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2002, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is in the record.

In January 2003, the undersigned Veteran's Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2014) and 38 C.F.R. § 20.900 (c) (2016).

In August 2003, the Board remanded the matter on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional notice and development.  In February 2008, the AMC issued an SSOC reflecting the continued denial of the appeal.

In April 2008, the Board, again, remanded this matter to the RO, via the AMC, for additional development.  The AMC again accomplished some of the requested actions and continued to deny the claim (as reflected in an August 2010 SSOC). 

In January 2011, the Board denied the claim for an initial rating in excess of 60 percent for CFS from November 29, 1994, and remanded the claim for an initial rating in excess of 60 percent for CFS, prior to November 29, 1994, to the RO, via the AMC, for additional development.  The AMC continued to deny the claim prior to November 29, 1994 (as reflected in a November 2011 SSOC). 

In February 2012, the Board remanded the claim for an initial rating in excess of 60 percent for CFS, prior to November 29, 1994, to the RO, via the AMC, to accomplish the previously requested development.  Following some requested development, the AMC continued its denial of the claim (as reflected in an April 2012 SSOC), and returned this matter to the Board.

In June 2012, the Board again remanded this matter to the RO, via the AMC, to accomplish the previously requested development.  The AMC subsequently returned this matter to the Board without re-adjudicating the claim. 

In August 2013, the Board once again remanded the claim to the RO, via the AMC, to accomplish the previously requested development.  After accomplishing some of the development requested, the AMC again denied the claim (as reflected in a March 2014 SSOC), and again returned the matter to the Board. 

In May 2014, the Board again remanded this matter to the agency of original jurisdiction (AOJ) to accomplish the previously requested development.  After accomplishing some of the development requested, the AOJ continued to deny the claim (as reflected in an April 2016 SSOC), and again returned the matter to the Board for further consideration.

As noted previously, this appeal has been advanced on the Board's docket .  See 38 U.S.C.A. § 7107 (a)(2) (West 2014) and 38 C.F.R. § 20.900 (c) (2016). 

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For the reasons expressed below, the matter on appeal is, once again, being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.

As a final preliminary matter, the Board again notes, as noted in the prior January 2011, February 2012, June 2012, August 2013, and May 2014 remands, that the Veteran has raised claims for an effective date earlier than May 1, 1986 for the award of service connection for chronic lumbar strain and for an effective date earlier than July 5, 1990 for the award of service connection for CFS.  Also, in a July 2003 statement, the Veteran asked for a waiver of overpayment of compensation payments originally calculated in the amount of $1,643.17 due to an increase in Social Security Administration (SSA) disability benefits.  Lastly, a September 2015 "Report of General Information" form (VA Form 27-0820) reflects that the Veteran informed the AOJ that she wished to "file a claim for aid and attendance."  However, as these matters have not yet been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they must, again, be referred to the AOJ for appropriate action, to include informing the Veteran and her representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9(b) (2016).  See also 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R §§  3.160 and 20.201 (2016) (requiring that claims and notices of disagreement be filed on standard forms).


REMAND

Unfortunately, the Board's review of the record reveals that further action on the claim on appeal is still warranted, even though such will, regrettably, further delay an appellate decision on this matter.   The Board is cognizant of the fact that this matter has been in adjudicative status for years and that it has already been remanded numerous times in the past.  Nevertheless, as explained in detail below, the AOJ has yet again failed to substantially comply with the Board's prior remand instructions.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of her claim.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The claim currently before the Board is entitlement to an initial rating in excess of 60 percent for CFS, prior to November 29, 1994.  In its January 2011, June 2012, August 2013, and May 2014 remands, the Board noted that VA had previously revised 38 C.F.R Part 4 to add a diagnostic code and criteria for CFS, effective November 29, 1994.  Prior to the time of the revision, CFS had been an unlisted condition that was rated by analogy.  See 38 C.F.R. § 4.20 (2016). 

As noted in prior Board remands, the AOJ awarded service connection for CFS, effective July 5, 1990 (the date of the claim for service connection).  In the June 1992 rating decision, the RO rated the Veteran's CFS, by analogy, under the criteria for rating generalized anxiety disorder.  38 C.F.R. § 4.132, Diagnostic Code 9400 (in effect prior to November 7, 1996).  However, after the new CFS criteria became effective, the AOJ appears to have erroneously applied the new criteria retroactively, for the period prior to November 29, 1994, when it assigned a 60 percent rating for the earlier period-before the CFS criteria was in effect. 

The Board previously determined that there was no indication that the new CFS criteria were intended to have a retroactive effect.  As such, the Board had the duty to adjudicate the claim during two different time periods and criteria.  Therefore, in its January 2011 decision, the Board considered the Veteran's CFS for the period beginning on the November 29, 1994 effective date of the new CFS provisions.  The Board also determined that the Veteran's claim, for the period prior to the effective date of the new CFS criteria (the period prior to November 29, 1994), had to be considered in light of the criteria in effect prior to November 29, 1994.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).


However, as previously noted, the March 1995 SOC and all the subsequent SSOCs only referenced the new rating criteria for CFS, which was not effective until November 29, 1994.  The Board thus found that, the AOJ failed to properly evaluate the Veteran's CFS prior to November 29, 1994-by not evaluating the Veteran's CFS by analogy to a closely related disease for that period, and also by not providing notice of the analogous criteria first used to evaluate CFS during that time period (e.g., the criteria used to rate generalized anxiety disorder under Diagnostic Code 9400 (in effect prior to November 7, 1996)).

Consequently, the Board remanded this matter in January 2011 to allow the AOJ to (1) properly adjudicate the higher rating claim for CFS prior to November 29, 1994, and (2) provide notice to the Veteran of the analogous criteria used for such rating.

The AOJ issued a November 2011 SSOC reflecting readjudication of the claim.  As noted in prior remands, the Board's January 2011 remand directives were not followed.  The AOJ did not in any way discuss or provide notice of the analogous criteria used for rating CFS prior to November 29, 1994; rather, the AOJ continued to adjudicate the claim under the CFS regulation currently in effect, 38 C.F.R. § 4.88 (b), Diagnostic Code 6354 (2016).  Furthermore, the Board found that the AOJ had erroneously based its November 2011 SSOC findings on a February 2011 VA examination report, which would not be pertinent, since the remaining claim on appeal involves entitlement to a higher rating prior to November 29, 1994. 

In February 2012, June 2012, August 2013, and May 2014 the Board remanded the remaining matter on appeal to have the RO (1) properly adjudicate the claim for a higher CFS initial rating, prior to November 29, 1994 and (2) provide notice of the analogous criteria used for such rating.

In its most recent SSOC dated in April 2016, the AOJ properly noted that prior to November 29, 1994, CFS was rated by analogy under Diagnostic Code 9400.  Once again, however, the AOJ failed to notify the Veteran of the specific rating criteria under Diagnostic Code 9400 that were in effect at the time that she filed her claim.  Hence, she has not had an adequate opportunity to identify and/or provide evidence that is specifically responsive to the pertinent rating criteria. 

In particular, under 38 C.F.R. § 4.132, Diagnostic Code 9400 (as in effect prior to November 29, 1994), the General Rating Formula for Psychoneurotic Disorders (General Rating Formula) is applicable to general anxiety disorder.  

Under the General Rating Formula, the following ratings apply: a noncompensable (0 percent) rating is warranted where there are neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability.  A 10 percent rating is warranted for symptoms less than the criteria for a 30 percent rating, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  A 30 percent rating is warranted for definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and when the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  A 50 percent rating is warranted when the ability to establish or maintain effective or favorable relationships with people is considerably impaired, and by reason of the psychoneurotic symptoms the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  A 70 percent rating is warranted when the ability to establish and maintain effective or favorable relationships with people is seriously impaired, and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Lastly, a 100 percent rating is warranted when the attitudes of all contacts, except the most intimate, are so adversely affected that they result in virtual isolation in the community.  Also, there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Also, a demonstrable inability to obtain or retain employment warrants a 100 percent rating.  38 C.F.R. § 4.132 (1994). 

In an April 2017 "Post-Remand Brief," the Veteran's representative acknowledged that the AOJ did not comply with the Board's prior remand directives and asked that the claim be remanded to ensure such compliance.  As the AOJ did not provide the Veteran with any notice of the pertinent rating criteria for rating her CFS prior to November 29, 1994, the AOJ once did not substantially comply with the Board's remand instructions.  Hence, another remand is unfortunately needed for the AOJ to provide such notice.

The Board again reiterates that two primary actions must be accomplished on remand.  The AOJ must (1) properly adjudicate the claim for a higher initial rating for CFS prior to November 29, 1994 under appropriate, analogous criteria-applying the correct criteria in effect PRIOR TO that time (i.e. NOT the criteria that came into effect AFTER November 29, 1994) and (2) provide notice to the Veteran of the analogous criteria used for such rating by citing to the correct criteria (e.g., the rating criteria for general anxiety disorder under 38 C.F.R. § 4.132, Diagnostic Code 9400 in effect prior to November 29, 1994, as set forth above- not the criteria currently in effect). 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matter on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matter on appeal.  

Accordingly, the matter is hereby REMANDED for the following action:

1.  Furnish to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim for a higher initial rating for CFS prior to November 29, 1994 that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records of treatment for CFS and psychiatric symptoms prior to November 29, 1994.

Also, specifically provide notice to the Veteran and her representative of the analogous diagnostic criteria used to rate CFS prior to November 29, 1994.  For example, if the disability is rated utilizing the criteria for rating general anxiety disorder, the pertinent rating criteria in effect PRIOR TO November 29, 1994 (38 C.F.R. § 4.132, Diagnostic Code 9400 (1994),(as outlined above) must be provided to the Veteran.  

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the matter within the one-year period).

2.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  The AOJ is reminded that this matter has been previously remanded 7 times; if any action is not undertaken, or is taken in a deficient manner, appropriate corrective action MUST be undertaken prior to returning this matter to the Board.  See Stegall, supra.   

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for a higher initial rating for CFS prior to November 29, 1994 in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim in April 2016), and all legal authority (to include consideration of whether staged rating of the disability is warranted). 

The rating criteria for CFS (under Diagnostic Code 6354) did not become effective until November 29, 1994.  When adjudicating the claim for a higher initial rating for CFS prior to November 29, 1994, rate the disability by analogy, using the criteria of a closely related disease with analogous symptomatology.  For example, if the disability is rated utilizing the criteria for rating general anxiety disorder, apply the applicable rating criteria in effect PRIOR TO November 29, 1994 (i.e., 38 C.F.R. § 4.132, Diagnostic Code 9400 (1994)), which are set forth , above, in the body of the REMAND.

5.  If the full benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes full citation to and discussion of all additional legal authority considered (to include any appropriate analogous criteria considered in rating the Veteran's CFS prior to November 29, 1994, such as the rating criteria in effect for general anxiety disorder in 1994 (i.e., 38 C.F.R. § 4.132, Diagnostic Code 9400), as set forth above in the body of the REMAND), and/or any other appropriate rating criteria in effect PRIOR TO November 29, 1994) along with clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 





(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


